ROBB, Associate Justice.
Appeal from a judgment in the Supreme Court of the District of Columbia denying appellant’s petition for mandamus to direct the Secretary of the Interior to pay appellant alleged accrued annuities under the Act of January 14, 1889, 25 Stat. 642.
The ease was disposed of under an agreed statement of facts, from which it appears that the plaintiff, appellant here, was bom in the state of Wisconsin in 1856, where she was enrolled as a member of the Fond du Lae band of Chippewa Indians, and that “neither the plaintiff, Emma Cobum, nor her mother, Angelic Fregeau, nor any of plaintiff’s ancestors, was recognized, enrolled, or otherwise connected with any of the bands of Chippewa Indians in Minnesota, * * * and neither plaintiff nor her mother is now, nor has ever been, a resident of the state of Minnesota.”
The department ruled that the benefits of the act of 1889, the provisions of which we have briefly reviewed in another case just decided (Appeal No. 4521, Work v. U. S. Ex rel. Gouin, — App D. C. -, 18 F. [2d] 820), were restricted to Minnesota Chippewas, and this was the view of the Circuit Court of Appeals of the Eighth Judicial Circuit in Oakes v. U. S., 172 F. 305. That there was a substantial basis for the ruling of the department is apparent. The ruling, therefore, was neither arbitrary nor capricious, and hence not subject to review through mandamus. Morrison v. Work, 266 U. S. 481, 45 S. Ct. 149, 69 L. Ed. 394; Work v. Rives, 267 U. S. 175, 45 S. Ct. 252, 69 L. Ed. 561.
The decision is affirmed, with costs.
Affirmed.